 E. BRYAN WILSON
 Acting United States Attorney

 JAMES KLUGMAN
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: james.klugman@usdoj.gov

 Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,               )   No. 3:21-cr-00036-TMB-DMS
                                         )
                      Plaintiff,         )   COUNT 1:
                                         )   DISTRIBUTION OF HEROIN
        vs.                              )      Vio. of 21 U.S.C. § 841(a)(1),
                                         )   (b)(1)(C)
 TREYVON LOREZNO CURTIS,                 )
                                         )   COUNT 2:
                      Defendant.
                                         )   POSSESSION OF HEROIN WITH
                                         )   INTENT TO DISTRIBUTE
                                         )      Vio. of 21 U.S.C. § 841(a)(1),
                                         )   (b)(1)(B)
                                         )
                                         )   CRIMINAL FORFEITURE
                                         )   ALLEGATION:
                                         )      21 U.S.C. § 853(a)(1) and (2) and
                                         )   28 U.S.C. § 2461(c)
                                         )

                                   INDICTMENT

       The Grand Jury charges that:

//



      Case 3:21-cr-00036-TMB-DMS Document 11 Filed 03/18/21 Page 1 of 3
                                        COUNT 1

       On or about February 24, 2021, within the District of Alaska, the defendant,

TREYVON LOREZNO CURTIS, knowingly and intentionally distributed a controlled

substance, to wit: heroin.

       All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).

                                        COUNT 2

       On or about February 24, 2021, within the District of Alaska, the defendant,

TREYVON LOREZNO CURTIS, knowingly and intentionally possessed a controlled

substance with intent to distribute, to wit: a mixture and substance containing 100 grams

or more of a detectible amount of heroin.

       All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B).

                      CRIMINAL FORFEITURE ALLEGATION

       The allegations contained in Counts 1-2 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 21 U.S.C. §

853(a)(1) and (2) and 28 U.S.C. § 2461(c).

       Upon conviction for the offenses in violation of 21 U.S.C. § 841 set forth in Counts

1-2 of this Indictment, the defendant, TREYVON LOREZNO CURTIS, shall forfeit to the

United States any property constituting or derived from, and any proceeds obtained,

directly or indirectly, as the result of such offenses, and any property used or intended to

be used, in any manner or part, to commit or to facilitate the commission of the offenses,

including but not limited to: approximately $80,668 in U.S. currency.

//


                                        Page 2 of 3
      Case 3:21-cr-00036-TMB-DMS Document 11 Filed 03/18/21 Page 2 of 3
      All pursuant to 21 U.S.C. § 853(a)(1) and (2), 28 U.S.C. § 2461(c), and Rule 32.2(a)

of the Federal Rules of Criminal Procedure.

      A TRUE BILL.

                                        s/ Grand Jury Foreperson
                                        GRAND JURY FOREPERSON



s/ James Klugman
JAMES KLUGMAN
Assistant U.S. Attorney
United States of America



s/ E. Bryan Wilson
E. BRYAN WILSON
Acting United States Attorney
United States of America


DATE: March 16, 2021




                                      Page 3 of 3
     Case 3:21-cr-00036-TMB-DMS Document 11 Filed 03/18/21 Page 3 of 3
